Citation Nr: 0617593	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

During the entire appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with no more 
than occasional decrease in work efficiency and periods of 
intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily with routine 
behavior, self care, and normal conversation) due to such 
symptoms as depressed mood, anxiety, irritability, and 
chronic sleep impairment; he does not have impaired judgment 
or abstract thinking, he has no more than mild memory 
impairment, and he does not have circumlocutory or stereotype 
speech, panic attacks more than once a week or difficulty in 
understanding complex commands. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in December 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Since the RO assigned the 30 percent 
disability rating at issue here for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
   
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2005.  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examinations in July 2002 and 
April 2005. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2005 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
 
II.	Higher Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2005).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130 (2005).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

The findings of record indicate that the veteran's major PTSD 
symptoms match some of the rating criteria for a 30 percent 
rating (depressed mood, anxiety, and chronic sleep 
impairment).  In addition, the veteran has, during the appeal 
period, matched some of the rating criteria for a 50 percent 
rating (flattened affect, circumstantial speech, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work relationships), and one criterion 
for a 70 percent rating (passive suicidal ideation).

VA treatment records from November 2001 to January 2002 
indicate that the veteran exhibited symptoms of depression, 
anxiety, blunted affect, lack of concentration, obsessive 
behavior, sleep impairment, nightmares, flashbacks, and 
irritability.  The veteran reported having no friends and of 
being socially isolated.  At the November 2001 Intake 
Consult, the veteran was diagnosed with ETOH abuse, and 
anxiety.  The GAF score assigned was 75.  

The July 2002 VA examination report noted depression, some 
circumstantial speech, sleep impairment, and irritability.  
The veteran complained of daily intrusive thoughts that left 
him uncomfortable and alienated from the general public.  The 
veteran noted that he had been able to maintain a long-term 
marriage but that he had suffered from reported symptoms to 
the extent that the veteran's wife demanded that they wait at 
least a decade before having children.  In addition, the 
veteran reported that he had been able to work but that he 
experienced uncomfortable relations with coworkers.  The 
veteran noted that he socialized with three friends and had 
taken up paying golf with others.  The veteran was diagnosed 
with chronic PTSD and alcohol abuse in early partial 
remission.  A GAF of 65, including a GAF of 65 for the past 
year, was assigned.  The examiner noted that the veteran met 
the diagnosis for PTSD and had a related alcohol problem 
associated with the denial-numbing phases of that syndrome.  

From February 2003 to December 2004, the veteran exhibited 
symptoms of depression, anxiety, flat affect, sleep 
impairment, nightmares, intrusive thoughts, flashbacks, 
agitation, and difficulty getting along with coworkers.  The 
veteran reported having no friends at work and no close 
relationships.  In addition, passive suicidal ideation was 
noted.  
  
The most recent VA examination report, dated in April 2005, 
notes that the veteran had been receiving outpatient mental 
health treatment for two years.  The veteran reported that he 
has been married to the same woman since 1970 and has two 
sons, ages 23 and 19.  The veteran reported a positive 
relationship with his wife and children.  The veteran also 
reported that he had four brothers with whom he had little 
communication and that he had no significant interactions 
with neighbors.  

The veteran stated that he worked for the Post Office as a 
mail carrier for 26 years and had recently retired in 2004.  
The veteran stated that he did "okay" as long as he was out 
of the office as he had difficulty interacting appropriately 
with supervisors and coworkers.  The veteran reported 
numerous verbal confrontations with supervisors and peers and 
stated that he walked out several times in the last few years 
and frequently took "mental health" days in order to cope 
with the stress of his job.  In addition, the veteran 
reported work-related homicidal ideation in the 1990s.  He 
also reported that he carried a pistol to work and began 
"getting an arsenal together."  The examiner noted that the 
veteran did not specifically express homicidal ideation 
towards any particular person at that time and the situation 
resolved itself.

The veteran complained of poor memory, social isolation, 
anxiety, depression, poor sleep, superficial relationships 
with people, restricted range of affect, increased startle 
reaction, and hypervigilance.  

Mental status examination revealed no impairment of thought 
processes or communications, no delusions or hallucinations, 
no suicidal ideation, no obsessive/ritualistic behavior, no 
panic attacks, and no impaired impulse control.  The 
veteran's eye contact with the examiner was direct, and he 
was fully oriented to person, place and time.  There was no 
difficulty reported or noted in the veteran's ability to 
maintain personal hygiene, and there did not appear to be any 
significant memory impairment.  The veteran reported sleeping 
an average of six hours per night and noted that he 
experienced nightly dreams about Vietnam that he found 
"boring."  

The veteran reported that his depression was a 4 on a scale 
from 1 to 10 with 10 being the most severe.  No psychomotor 
agitation or retardation was observed.  The veteran reported 
irritability, "so-so" energy level, and impaired ability to 
concentrate.  

The veteran was diagnosed with PTSD.  The examiner also noted 
that the veteran is abusing alcohol to a significant degree 
and it was felt that his alcohol use contributed to lingering 
PTSD symptoms and impairment within his social life and his 
marriage.  The veteran was diagnosed with chronic PTSD and 
alcohol dependence.  A GAF of 60 was assigned for the PTSD.

In this case, the GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score of 71-80 
contemplates no more than slight impairment in social or 
occupational functioning; a GAF score of 61-70 contemplates 
some mild symptoms such as depressed mood and mild insomnia 
and some difficulty in social or occupational functioning; 
and a GAF score of 51-60 contemplates moderate symptoms such 
as flat affect, circumstantial speech, occasional panic 
attacks or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with co-workers).  
See DSM-IV at 44-47.

As noted above, the GAF scores assigned to the veteran from 
November 2001 to April 2005 range from a high of 75 to a low 
of 60.  Such scores are not dispositive of the evaluation 
issue, and it must be considered in light of the actual 
symptoms of the veteran's disorder.  In this case, the GAF 
scores assigned by the VA health care providers and examiners 
appear to be consistent with the evidence.  For example, when 
the GAF of 75 was assigned in November 2001, the veteran did 
not have any of the symptoms for a 50 percent disability 
rating, much less a 70 or a 100 percent rating.  There was no 
flattened affect (although his affected was blunted), his 
speech was normal, he denied panic attacks, his concentration 
and memory were good, his judgment was intact, his thought 
process was goal directed and his thought content was 
coherent, his mood was euthymic, the veteran denied problems 
at work except with one person.  The veteran had been married 
for 32 years and employed by the Post Office for 20 years.  

The GAF score of 65 assigned in July 2002 is consistent with 
symptoms reported at the VA examination of depression, 
chronic sleep impairment, intrusive thoughts, and 
irritability.  The veteran reported attending church and that 
he has come friends including his minister and a coworker, 
both who are Vietnam veterans.  The veteran noted that he had 
been able to engage in slightly more socialization activities 
and had taken up golf with other companions but still had 
great difficulty being in crowds.  The only symptom for a 50 
percent disability rating demonstrated at the July 2002 VA 
examination was that his speech revealed some 
circumstantiality which could be redirected.  

The GAF score of 60 assigned in April 2005 is consistent with 
symptoms reported at the VA examination of depression, 
anxiety, mild difficulty concentrating, sleep impairment, 
nightmares, intrusive thoughts, hypervigilance, increased 
startle reaction, difficulty dealing with crowds and people, 
and irritability.  
 
The Board notes that during the appeal period, the veteran's 
PTSD symptoms have fluctuated in severity.  The April 2004 
examiner noted that the veteran's PTSD symptoms were at a 
high level from 2002 until 2004 when he retired from the post 
office and that since the veteran's retirement, the veteran's 
PTSD symptoms appear to have improved although it was not 
apparent that the veteran recognized the improvement.  The 
veteran reported that he finds his Vietnam-related bad dreams 
"boring" and he does not find intrusive thoughts of his 
Vietnam service distressing but describes them instead as 
"amusing."  The examiner noted that it appears that his 
retirement from employment at the post office has relieved 
his stress.   Taking such evidence into account, the Board 
finds that the veteran's PTSD does not approach the severity 
contemplated for the 50 percent rating.  As set forth above, 
the criteria for a 50 percent rating are met when the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; which is 
clearly not demonstrated in this case.  Although the veteran 
describes himself as becoming "more reclusive" in the past 
couple of years, as noted above, the veteran has maintained a 
32 year marriage in which he enjoys a good relationship with 
his wife, he has an affectionate relationship with his 
children, and he reports that he socializes with a few 
friends.  

The Board notes that the record indicates that the veteran 
reported passive suicidal ideation in 2003.  However, the 
record also indicates that the veteran denied any intent or 
plan.  

In addition, the veteran clearly demonstrated problems with 
anger with coworkers and supervisors and reported that he was 
verbally assaultive and confrontational with coworkers and 
supervisors, reported remote homicidal ideation, began 
carrying a pistol to work, and gathered together an arsenal.  
However, the veteran denied any history of physical fighting, 
did not specifically express homicidal ideation towards any 
particular person, and he has not had further homicidal 
ideations since the 1990s.

In any event, with consideration of all of the relevant 
current evidence of record, to include VA treatment records 
and the July 2002 and April 2005 VA examinations, along with 
the three GAF scores noted above, the Board finds that the 
veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks warranting the current 30 percent disability rating.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, a preponderance of the evidence is against an 
evaluation greater that the current 30 percent disability 
rating assigned for PTSD. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


